Citation Nr: 1743813	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


		THE ISSUE

Entitlement to a rating in excess of 20 percent for right rotator cuff tendonitis with impingement.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, from January 1991 to October 1991, and from January 2003 to February 2004.  .

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a 10 percent rating (under Diagnostic Code (DC) 5024).  A July 2016 rating decision granted, in pertinent part, an increased 20 percent rating (under DC 5201) for right rotator cuff tendonitis with impingement, effective July 27, 2006, the date of the claim.  

In August 2010, the Veteran appeared for a travel board hearing before the undersigned.  A transcript of that proceeding has been associated with the record.

Although a review shows additional medical evidence addressing the Veteran's right shoulder impairment was added to the record subsequent to a September 2016 supplemental statement of the case without waiver of Agency of Original Jurisdiction consideration, the evidence provided is essentially cumulative of the information previously considered.  As such, no further action is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA records show the Veteran has perfected her appeal for other issues, including increased ratings for cervical and thoracolumbar spine and upper extremity radiculopathy disabilities, and that those matters are the subjects of ongoing VA development.  As they have not certified for appellate review, they will not be addressed in this decision.


FINDING OF FACT

During the period on appeal, the Veteran has experienced limited range of motion in the right shoulder with flexion limited to 90 degrees, at worst, which is akin to limitation of motion above shoulder level. 


CONCLUSION OF LAW

During the period on appeal, the criteria for an increased rating in excess of 20 percent disabling for right rotator cuff tendonitis with impingement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2006 and April 2007.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In August 2017, the Veteran's representative submitted a statement requesting this matter be remanded for an additional examination because the Veteran's previous examination is too remote to evaluate the current severity of her condition.  In that regard, the Board notes that the most recent VA examination of record was conducted in August 2016.  There is no indication or any actual worsening of severity discernable in any statement or medical report dated after August 2016.  In the absence of evidence of worsening since that examination, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board is satisfied that the medical evidence of record adequately addresses the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The duty to assist the Veteran has been satisfied in this case.  Neither the Veteran nor her representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claim in this Board decision.  

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  That pain, however, must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  

The Veteran's right rotator cuff tendonitis with impingement is currently rated as 20 percent disabling under DC 5201.  Under DC 5201 limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


	Factual Background

Report of an April 2007 VA orthopedic examination reflects, in pertinent part, the Veteran complained of a "significant increase in her shoulder pain and tendinitis."  She also reported difficulty "doing any kind of lifting or over activity," including picking up her infant child.  Physical examination of the right shoulder revealed discomfort with range of motion (ROM) testing, which measured forward flexion to 120 degrees and abduction to 130 degrees.  Similar findings were noted on passive ROM testing and after repetitive-use testing.  The examiner noted there was "no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups . . . [and] no radiation of pain."  Imaging studies, i.e., X-rays, were performed and revealed "no evidence of any acute bony abnormalities."  The examiner diagnosed the Veteran with "[m]ild right shoulder rotator cuff tendinitis."  

Report of a January 2010 VA orthopedic examination (which was given to the Veteran in connection with her right hip claim) reflects, in pertinent part, ROM testing in the right shoulder, which measured forward flexion to 120 degrees, and abduction to 130 degrees without painful limitation.  The examiner noted the shoulder "extends 50 degrees without painful limitation, [and] adducts to 50 degrees without painful limitation, internally rotates to 90 degrees without painful limitation and externally rotates to 90 degrees without painful limitation."  Similar findings were noted on passive ROM testing and after repetitive-use testing.  The examiner found "no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups . . . [and] no radiation of pain."  X-rays of the right shoulder were performed and found to be normal.  

The Veteran testified at a hearing in August 2010.  At that time, she reported use of her left shoulder more as a means of compensating for her right shoulder pain.  She further reported that her right shoulder "locks up."  She indicated her shoulder "hurts every day, all day," and also caused numbness in her right hand.  The Veteran indicated she relayed this information to the VA examiner,  but was simply provided more medication.  In describing the numbing sensation, she indicated that it started at the shoulder and went down to her fingertips, and that it was usually caused by "writing . . . cooking or like lifting [her] arms above [her] head."  An episode generally lasted about "10 [to] 15 minutes."  

Private treatment records dated in November 2010 reflect, in pertinent part, an annotation of arthritis.  Physical examination revealed "normal [right shoulder] exam."  

Report of a December 2010 VA orthopedic examination reflects, in pertinent part, the Veteran's report of pain in the right shoulder since the lymph node excision in 2004.  She relayed that a November 2010 diagnosis of arthritis in the right shoulder had been provided by a private physician.  She further reported "some weakness in the upper extremity more secondary to the pain."  She stated she woke up with "significant amount of stiffness" in the morning, and that she alleviated the discomfort with stretching, hot showers, and over-the-counter medication. 

Physical examination revealed ROM testing in the right shoulder with flexion at 160 degrees without painful limitation, adduction to 110 degrees with mild pain at 110 degrees, abduction to 140 degrees without painful limitation, and normal extension and internal and external rotation without painful limitation.  Similar findings were noted on passive ROM testing and after repetitive-use testing.  The examiner noted there was "no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups . . . [and] no radiation of pain."  The examiner noted, however, that the Veteran "does have reproducible impingement testing of the right shoulder . . . [with] no evidence of any true weakness except for secondary to her pain."  Sensation was noted as "intact" throughout.  The examiner diagnosed the Veteran with "mild right shoulder rotator cuff tendinitis and impingement."  Following peripheral nerve examination, the examiner also noted "no evidence of any acute numbness or neurological defects of the right upper extremity."  

In a statement dated in January 2011, the Veteran indicated, in pertinent part, that her right shoulder pain caused her such pain that she was "unable to lift 5lbs or greater [in weight]."  She also indicated pain in her left shoulder and arm "due to overuse because of the [right] shoulder."  

Report of an August 2016 VA shoulder examination reflects, in pertinent part, ROM testing, which measured flexion to 90 degrees with pain, abduction to 90 degrees with pain, external rotation to 60 degrees, and internal rotation to 60 degrees.  Similar findings were noted after repetitive use testing.  Muscle strength noted as "5/5."  No crepitus, atrophy, ankylosis, or pain on palpation was noted.  Hawkins impingement test was performed and found to be positive.  Empty-can, external rotation/infraspinatus strength, and lift-off subscapularis testing were negative.  No instability or dislocation was noted and no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint conditions were suspected.  There were no impairments of the humerus or other pertinent physical findings.  The examiner's diagnosis was right shoulder impingement syndrome.  It was noted the disorder did not impact the Veteran's ability to perform any type of occupational task.

Post-service VA and private treatment records between September 2004 and April 2017 reflect continued complaints of and treatment for right shoulder pain and numbness.  Records dated in June 2013 also include a diagnosis of degenerative disc disease of the cervical spine with radiculopathy of the upper extremities.  The examiner noted the Veteran's right arm numbness is associated with this condition.  Treatment records dated in December 2016 reflect the Veteran presented with complaints of right shoulder pain, described as "constant and aching" and a pain level of 7 on a scale of 1 to 10.  Treatment records dated in April 2017 reflect ROM testing, which measured flexion to 120 and abduction to 90 degrees with pain.  Passive ROM testing was noted as normal.  Muscle strength on forward flexion and abduction was "5/5."  On external rotation active and passive ROM was to 80 degrees with "4/5" strength.  Internal rotation was to T12 on active ROM and to 80 degrees on passive ROM with "5/5" strength.  There was a positive impingement sign, but cross body adduction testing was negative.  Post-arthrogram magnetic resonance imaging revealed mucinous degenerative with partial tear in the biceps labral junction, a likely tear to the glenoid labrum, ligament sprains, and mild tenosynovitis to the long biceps tendon.  The diagnosis was right shoulder pain/impingement.

      Analysis

Based on a review of the evidence, the Board finds that an initial disability rating in excess of 20 percent from July 27, 2006, for the Veteran's service-connected right shoulder disability is not warranted because the Veteran does not satisfy criteria for a higher rating under the applicable diagnostic code. 

In making this finding, the Board accords significant probative weight to the VA examinations provided in April 2007, January 2010, December 2010, and August 2016.  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  It is significant to note that the available medical evidence includes evaluations on active and passive ROM that have been relatively consistent over the course of the appeal and that the shoulder is not a weight bearing joint for which additional evaluations are required.  

As previously mentioned, the Veteran's right rotator cuff tendonitis with impingement is currently rated as 20 percent disabling under DC 5201.  Under DC 5201 a next-higher 30 percent rating for the major extremity is warranted where evidence shows limitation of motion midway between the side and shoulder level.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201.   No higher evaluations are possible under DC 5024 (tenosynovitis) which is, generally, evaluated based upon limitation of motion of the joint and evaluation under the criteria of DC 5201 is most appropriate in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Here, the April 2007 VA examination measured forward flexion to 120 degrees and abduction to 130 degrees.  Similar findings were noted on passive ROM testing and after repetitive-use testing.  The examiner noted there was "no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups . . . [and] no radiation of pain."  Imagining studies, i.e., X-rays, were performed and revealed "no evidence of any acute bony abnormalities."  The examiner diagnosed the Veteran with "[m]ild right shoulder rotator cuff tendinitis."  Similar findings were noted at the January 2010 VA examination, with slight improvement in ROM testing.  However, the January 2010 VA examiner noted the Veteran "does have reproducible impingement testing of the right shoulder . . . [with] no evidence of any true weakness except for secondary to her pain."  

An August 2016 VA examination revealed right, dominant upper extremity, flexion to 90 degrees with pain, abduction to 90 degrees with pain, external rotation to 60 degrees, and internal rotation to 60 degrees.  Similar findings were noted after repetitive use testing.  Muscle strength on forward flexion and abduction was "5/5."  Treatment records dated in April 2017 reflect ROM testing, which measured flexion to 120 and abduction to 90 degrees with pain.  Passive ROM testing was noted as normal.  Muscle strength was noted as "5/5."  

The Board has also considered the Veteran's statements regarding symptoms experienced, such as the pain, stiffness, and numbness.  Parenthetically, it is noted that an August 2014 rating decision granted service connection for right upper extremity radiculopathy effective May 30, 2013.  With regard to the Veteran's remaining symptoms of pain and stiffness, the Board notes the Veteran is competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue and the attribution of manifest symptoms to specific medical diagnoses are not matters that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, to the extent the Veteran is addressing questions of the medical nature and severity of her right shoulder disability, the Board finds her statements are not competent lay evidence.  The probative medical evidence outweighs any competent lay statements in this case.

During the entirety of the appeal period, the evidence of record demonstrates that the Veteran has experienced limited range of motion in the right shoulder with flexion limited to 90 degrees, at worst, which is akin to limitation of motion above shoulder level.  There is no evidence demonstrating that any increased rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are warranted.  Other diagnostic codes for rating shoulder disability (5200, 5202, and 5203) are not for consideration because the pathology required by such codes (ankylosis of the scapulohumeral articulation; flail shoulder; false flail joint; fibrous union of the humerus; recurrent dislocation of the humerus at the scapulohumeral joint; malunion of the humerus; or impairment of the clavicle or scapula ankylosis) is not shown.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.


ORDER

Entitlement to a rating in excess 20 percent for right rotator cuff tendonitis with impingement is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


